Claims 1-11Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Allowable Subject Matter
Claims 1-11 are allowed.
The prior art does not suggest the claimed method and associated apparatus for receiving a plurality of access requests to access data of a multilayered storage system; in response to determining that a first access request of the plurality can be served from a top data layer of the multilayered storage system, executing the first access request by accessing the top data layer; in response to determining that a second access request of the plurality cannot be served from the top data layer, determining whether a current concurrency number of the top data layer is less than a permitted concurrency number (PCN) of the top data layer; and in response to determining that the current concurrency number of the top data layer is not less than the PCN of the top data layer, waiting until the current concurrency number of the top data layer is less than the PCN of the top data layer and then executing the second access request by accessing another data layer of the multilayered storage system below the top layer.  The closest prior art teaches throttling the maximum number of concurrent transactions, blocking excessive transaction requests until the current running transactions complete, but does monitor and pausing the access as currently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138